Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Roy Brown, Appellant                                  Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 11F0886-
 No. 06-16-00155-CR         v.                         102). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley,
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Roy Brown, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 20, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk